Title: From Thomas Jefferson to R. & A. Garvey, 15 November 1787
From: Jefferson, Thomas
To: R. & A. Garvey



Gentlemen
Paris Nov. 15. 1787.

I have received your favor of the 10th. instant and yesterday your bill for 87₶-15–6 was presented and paid. As I know that the carts are sometimes later in setting out with their charge than what they give reason to expect, I wish it may be the case in this instance, as I would rather that my harpsichord should be withdrawn from the cart if it is still at Rouen, and sent by water. I am apprehensive the jolting of a cart on the paved roads may do injury to the instrument, and I had rather sacrifice the indemnification which the carter may claim, even if it should amount to the whole price. If it be not set out therefore I will desire you still to take this trouble for me of sending it by water, in addition to the trouble you have been so good as to take on all occasions for me. I have the honor to be with much esteem, Gentlemen, Your most obedt. humble servt.,

Th: Jefferson

